DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response and amendments filed 5 January 2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work. Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 
The examiner is not afforded the time to thoroughly review each reference of the IDS of 5 January 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Regarding claims 21, 26 and 29, each of these claims recite in-part, “a tissue cutting knife bar moveable distally between a proximal position and a distal position”.  Claim 21 further claims that “said tissue cutting knife bar traverses said articulation joint”.
However, upon reviewing the specification, the Office has determined that the “knife bar” can be considered to comprise bars #36, 48 and/or 50.  However, none of these bars which drive the knife have a movement between distal and proximal positions as they are axially fixed and simply rotate to create an axial movement in the wedge 32 which holds the knife.  The wedge 32 is not deemed to comprise a “knife bar” as it is a wedge and not a bar.  Furthermore, as claimed in claim 21, wedge 32 does not traverse the articulation joint.  As such, these limitations are deemed to be new matter.
For the purposes of examination, the limitation of the tissue cutting knife bar being proximally and distally moveable is being interpreted such that the cutting knife bar creates a movement of a tissue cutting knife between a proximal position and a distal position.
Additionally, for the purposes of examination the limitation of the tissue cutting knife bar “traverses said articulation joint” is being interpreted such that the tissue cutting knife bar is not required to be comprised of a single element and that the elements that comprise the bar extend across the articulation joint.

Regarding claims 22-25, 26-28, and 30-34, each of these claims are rejected as containing the same new subject matter as their respective independent claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21, 26 and 29, each of these claims recite in-part, “a tissue cutting knife bar moveable distally between a proximal position and a distal position”.  Claim 21 further claims that “said tissue cutting knife bar traverses said articulation joint”.
However, upon reviewing the specification, the Office has determined that the “knife bar” can be considered to comprise bars #36, 48 and/or 50.  However, none of these bars which drive the knife have a movement between distal and proximal positions as they are axially fixed and simply rotate to create an axial movement in the wedge 32 which holds the knife.  The wedge 32 is not deemed to comprise a “knife bar” as it is a wedge and not a bar.  Furthermore, as claimed in claim 21, wedge 32 does not traverse the articulation joint.  Given these claim limitations do not conform to the 
For the purposes of examination, the limitation of the tissue cutting knife bar being proximally and distally moveable is being interpreted such that the cutting knife bar creates a movement of a tissue cutting knife between a proximal position and a distal position.
Additionally, for the purposes of examination the limitation of the tissue cutting knife bar “traverses said articulation joint” is being interpreted such that the tissue cutting knife bar is not required to be comprised of a single element and that the elements that comprise the bar extend across the articulation joint.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-24, 26-32 and 34  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Napier et al. (PG Pub 2002/0134811 A1) hereinafter referred to as Napier in view of Swayze et al. (PG Pub 2007/0175956 A1) hereinafter referred to as Swayze.
Regarding claim 21, Viola discloses a surgical instrument (10) for cutting and stapling tissue (paragraph 43), wherein the surgical instrument comprises: 
a handle (12, 14); and
a firing system that comprises:
a shaft (16) extending from the handle;
a staple cartridge (132) comprising longitudinal rows of staples (158; fig. 2B) stored therein;
an end effector (18) connected to the shaft, 
a tissue cutting knife bar (#74; paragraph 47 – ‘an axial drive member and a tissue cutting knife’; paragraph 76) moveable distally between a proximal position and a distal position (paragraph 65, 79) relative to said handle (12, 14; figs. 1 and 2b) to staple and cut tissue (paragraph 43) during a discrete stroke within the staple cartridge (paragraphs 43, 47, 65 and 79; a “discrete stroke” is deemed to be any length of the firing/cutting stroke of the wedge/knife including partial lengths and/or the entire proximal to distal stroke length as all of these distances would be a discrete amount of the stroke of the wedge/knife);
a motor (66);
paragraph 50 – internal power supply) for providing electrical energy to the motor; and 
a motor control circuit (28) connected to the motor and to the power source (paragraph 50), wherein the motor control circuit controls power levels supplied to the motor from the power source during said discrete stroke (paragraphs 43, 47, 53, 55, 80 and 93-94) that control the distal motion and speed of the tissue cutting knife bar during said discrete stroke.

Viola discloses a motor control circuit controlling the power to the motor during said discrete firing stroke, but Viola fails to disclose wherein the motor control circuit comprises: a power regulator that regulates voltage levels supplied to the motor, wherein the power regulator has a voltage set point that is less than the voltage at which the power source delivers maximum power; and a pulse width modulation circuit for modulating pulse widths of voltage pulses supplied to the motor.
However, Napier teaches a battery power source (34) operably coupled to said electric motor (32; fig. 1) wherein a motor control circuit (38, 42, 60, 66) connected to the motor (32) and to the power source (34), wherein the motor control circuit controls power levels supplied to the motor from the power source (paragraphs 36, 38), wherein the motor control circuit comprises:
a power regulator (38) that regulates voltage levels supplied to the motor, wherein the power regulator has a voltage set point that is less than the voltage at which the power source delivers maximum power (paragraphs 36, 38 – #38 
a pulse width modulation circuit (42) for modulating pulse widths of voltage pulses supplied to the motor to control the speed of the motor (paragraphs 38-39).
Given the teachings of Napier, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the speed changing motor and control system of Viola to have a PWM motor, PWM circuit, power regulator and battery of Napier.  Viola is already concerned with controlling the speed of the motor.  PWM protocols for controlling motors were well-known in the art of electric motor control for being able to provide a variety of speeds by changing and controlling the duration of pulses supplied from a power source.  Doing so would allow the device to be able to be programmed to achieve a desired speed and have that speed accurately maintained by the PWM motor and PWM circuit.  The resulting combination of Viola as modified by Napier would have motor control circuit (Viola – 28; Napier - 38, 42, 60, 66) comprising a power regulator (Napier - 38) and a pulse wide modulation circuit (Napier - 42) all of which would be regulating the voltage supplied and speed of the knife bar “during said discrete stroke” (Viola - paragraphs 43, 47, 65 and 79, see “discrete stroke” above) as claimed.

Viola as modified by Napier fails to disclose an articulation joint, wherein said end effector is rotatably connected to said shaft about said articulation joint; wherein said tissue cutting knife bar traverses said articulation joint, wherein said discrete stroke 
However, Swayze teaches an articulation joint (14; 44), wherein said end effector (12) is rotatably connected (paragraphs 44, 51, 92) to said shaft (8) about said articulation joint; wherein said tissue cutting knife bar (#48, 50, figs. 2, 5 and 6 – paragraph 52, these elements drive the knife and traverse the articulation joint; see 35 USC 112a/b rejection above) traverses said articulation joint, wherein said discrete stroke changes said staple cartridge (34) from an unspent condition to a spent condition (paragraph 74), and wherein said motor control circuit (fig. 11) comprises a lockout circuit (137; 136b) configured to prevent a re-actuation of said motor to perform a subsequent stroke after said discrete stroke when said staple cartridge is in said spent condition (paragraphs 69 and 74).

Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the articulation joint of Swayze with the surgical instrument of Viola as modified by Napier.  Doing so would allow a user to better position the end effector at particular angles as might be desired during certain surgical procedures.
Additionally, given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the lockout circuit and spent cartridge detection arrangement of Swayze with the surgical instrument of Viola 

Regarding claim 22, Viola discloses wherein the handle (12, 14) houses the motor (66; figs. 7-8).

Regarding claim 23, Viola discloses a motor (66); and the power source is internal (paragraph 50 – internal power supply), but fails to disclose the motor is specifically a DC motor and that the internal power source is specifically a replaceable and rechargeable battery.
However, Napier discloses the motor (32) comprises a DC motor (paragraph 35); and the power source (34) comprises at least one replaceable and rechargeable (paragraphs 37, 101) battery cell.
Given the teachings of Napier, it would have been obvious to have the motor and internal power source of Viola be a DC motor and rechargeable/replaceable battery pack as taught in Napier.  A well-known type of internal power supply are rechargeable/replaceable batteries which are known to provide versatility in terms of being able to allow a device to operate in locations that external power might be too remote or otherwise unavailable while allowing the ability to replace the power supply to continue working over longer durations of time.  DC motors are a common type of motor used with batteries, as batteries typically produce DC current.  DC motors are suited for 

Regarding claim 24, Viola as modified by Napier discloses wherein the handle comprises a user-control (Viola – 26; Napier - 68) that when activated by a user of surgical instrument causes the motor control circuit to electrically connect the power source to the motor (Viola - fig. 2; paragraphs 50-51, 88, 93).

Regarding claim 26, Viola a surgical instrument (10) for cutting and stapling tissue, wherein the surgical instrument comprises:
a handle (12, 14); and
a firing system that comprises:
a shaft (16) extending from the handle;
an end effector (18) connected to the shaft;
a staple cartridge (132) comprising longitudinal rows of staples (158; fig. 2B) stored therein;
a tissue cutting knife bar (#74; paragraph 47 – ‘an axial drive member and a tissue cutting knife’; paragraph 76) moveable distally between a proximal and a distal position (paragraph 65, 79) to staple and cut tissue (paragraph 43) during a discrete stroke within the staple cartridge (paragraphs 43, 47, 65 and 79; a “discrete stroke” is deemed to be any length of the firing/cutting stroke of the wedge/knife including partial lengths and/or the entire proximal to distal stroke length as all of these distances would be a discrete paragraph 65, 79);
a motor (66);
a power source (paragraph 50 – internal power supply) for providing electrical energy to the motor; and 
a motor control circuit (28) connected to the motor and to the power source (paragraph 50), wherein the motor control circuit controls power levels supplied to the motor from the power source during said discrete stroke (paragraphs 53, 55, 80 and 93-94) that controls the distal motion and speed of the tissue cutting knife bar during said discrete stroke.

Viola discloses a motor control circuit controlling the power to the motor during said discrete firing stroke, but Viola fails to disclose wherein the motor control circuit comprises: a power regulator that regulates voltage levels supplied to the motor, wherein the power regulator has a voltage set point that is less than the voltage at which the power source delivers maximum power; and a pulse width modulation circuit for modulating pulse widths of voltage pulses supplied to the motor to control the speed of the firing system.
However, Napier teaches a battery power source (34) operably coupled to said electric motor (32; fig. 1) wherein a motor control circuit (38, 42, 60, 66) connected to the motor (32) and to the power source (34), wherein the motor control circuit controls paragraphs 36, 38), wherein the motor control circuit comprises:
a power regulator (38) that regulates voltage levels supplied to the motor, wherein the power regulator has a voltage set point that is less than the voltage at which the power source delivers maximum power (paragraphs 36, 38 – #38 sets various voltage levels for different components, and therefore must have some set points less than the maximum voltage if some are to be different); and
a pulse width modulation circuit (42) for modulating pulse widths of voltage pulses supplied to the motor to control the speed of the motor (paragraphs 38-39).
Given the teachings of Napier, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the speed changing motor and control system of Viola to have a PWM motor, PWM circuit, power regulator and battery of Napier.  PWM protocols for controlling motors were well-known in the art for being able to provide a variety of speeds by changing and controlling the duration of pulses supplied from a power source.  Doing so would allow the device to be able to be programmed to achieve a desired speed and have that speed accurately maintained by the PWM motor and PWM circuit.  The resulting combination of Viola as modified by Napier would have motor control circuit (Viola – 28; Napier - 38, 42, 60, 66) comprising a power regulator (Napier - 38) and a pulse wide modulation circuit (Napier - 42) all of which would be regulating the voltage supplied and speed of the knife “during said discrete stroke” (Viola - paragraphs 43, 47, 65 and 79, see “discrete stroke” above) as claimed.

Viola fails to disclose an articulation joint, wherein said end effector is rotatably connected to said shaft about said articulation joint, wherein said discrete stroke changes said staple cartridge from an unspent condition to a spent condition, a lockout circuit that prevents actuation of the motor when an end effector lockout condition is detected, wherein said lockout circuit is configured to prevent a re-actuation of said motor to perform a subsequent stroke after said discrete stroke when said staple cartridge is in said spent condition.
However, Swayze teaches an articulation joint (14; 44), wherein said end effector (12) is rotatably connected (paragraphs 44, 51, 92) to said shaft (8) about said articulation joint, wherein said discrete stroke changes said staple cartridge (34) from an unspent condition to a spent condition (paragraph 74) and a lockout circuit (110, 136a-d, 137; fig. 11) that prevents actuation of the motor when an end effector lockout condition is detected (paragraphs 55 and 67-72), wherein said lockout circuit is configured to prevent a re-actuation of said motor to perform a subsequent stroke after said discrete stroke when said staple cartridge is in said spent condition (136b; paragraphs 69 and 74).
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the articulation joint of Swayze with the surgical instrument of Viola as modified by Napier.  Doing so would allow a user to better position the end effector at particular angles as might be desired during certain surgical procedures.


Regarding claim 27, Viola in view of Napier as modified by Swayze above discloses a lockout sensor (Swayze – 110, 136a-d) for detecting an end effector lockout condition.

Regarding claim 28, Viola in view of Napier as modified by Swayze above discloses wherein the end effector lockout condition comprises an end effector lockout condition selected from the following: 
absence of a staple cartridge in the end effector (136a); 
presence of a spent staple cartridge in the end effector (136b); 
an unclosed end effector (136c); and
an accumulated count of firing by the end effector in excess of a predefined limit (136d).

Regarding claim 29, Viola discloses a surgical instrument (10) for cutting and stapling tissue, wherein the surgical instrument comprises: 
a handle (12, 14); and

a shaft (16) extending from the handle;
an end effector (18) connected to the shaft;
a staple cartridge (132) comprising longitudinal rows of staples (158; fig. 2B) stored therein;
a tissue cutting knife bar (#74; paragraph 47 – ‘an axial drive member and a tissue cutting knife’; paragraph 76) movable distally between a proximal and a distal position (paragraph 65, 79) to staple and cut tissue (paragraph 43) during a discrete stroke within the staple cartridge (paragraphs 43, 47, 65 and 79; a “discrete stroke” is deemed to be any length of the firing/cutting stroke of the wedge/knife including partial lengths and/or the entire proximal to distal stroke length as all of these distances would be a discrete amount of the stroke of the wedge/knife), wherein said tissue cutting knife bar moves distally away from said handle during said distal motion of said tissue cutting knife (paragraph 65, 79);
a motor (66);
a power source (paragraph 50 – internal power supply) for providing electrical energy to the motor; 
a sensor (26) for detecting an operating condition of the firing system; and 
a motor control circuit (28) connected to the motor and to the power source (paragraph 50), wherein the motor control circuit controls power levels supplied to the motor from the power source during said discrete stroke (paragraphs 43, 47, 53, 55, 80 and 93-94) that control the distal motion and speed of the tissue cutting knife bar.


However, Napier teaches a battery power source (34) operably coupled to said electric motor (32; fig. 1) wherein a motor control circuit (38, 42, 60, 66) connected to the motor (32) and to the power source (34), wherein the motor control circuit controls power levels supplied to the motor from the power source (paragraphs 36, 38), wherein the motor control circuit comprises:
a power regulator (38) that regulates voltage levels supplied to the motor, wherein the power regulator has a voltage set point that is less than the voltage at which the power source delivers maximum power (paragraphs 36, 38 – #38 sets various voltage levels for different components, and therefore must have some set points less than the maximum voltage if some are to be different); and
a pulse width modulation circuit (42) for modulating pulse widths of voltage pulses supplied to the motor to control the speed of the motor (paragraphs 38-39).
Given the teachings of Napier, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the speed changing motor and control system of Viola to have a PWM motor, PWM circuit, power regulator and battery of Napier.  PWM protocols for controlling motors were well-known in the art for being able to provide a variety of speeds by changing and controlling the duration of pulses 

Viola discloses a sensor for detecting an operating condition of the firing system, but fails to disclose an articulation joint, wherein said end effector is rotatably connected to said shaft about said articulation joint and wherein the motor control circuit causes to be supplied to the motor one of at least three different power levels depending on the operating condition of the firing system sensed by the sensor.
However, Swayze teaches an articulation joint (14; 44), wherein said end effector (12) is rotatably connected (paragraphs 44, 51, 92) to said shaft (8) about said articulation joint and wherein the motor control circuit (fig. 11) controls power levels supplied to the motor (65) from the power source (64) to control the speed of the firing system, and wherein the motor control circuit causes to be supplied to the motor one of at least three different power levels depending on the operating condition of the firing system sensed by the sensor (110; paragraph 55 – levels include: 'off', 'low' and 'maximum' levels and includes various intermediate levels as resultant from a variable resistor).

Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the variable sensor and trigger handle of Swayze into the trigger of Viola.  Doing so would provide the user greater amounts of control over the speed of firing to better suit different surgical procedures and thicknesses of tissue.

Regarding claim 30, Viola discloses a motor control circuit (28), but fails to disclose the motor control circuit comprises a lockout circuit means for preventing actuation of the motor when an end effector lockout condition is detected.
However, Swayze teaches a motor control circuit (fig. 11) with a lockout circuit means (136a-d, 137) that prevents actuation of the motor when an end effector lockout condition is detected (paragraphs 67-72).
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the lockout circuit features of Swayze so as to better insure that the surgical apparatus was not inadvertently fired or actuated while not ready for use and thus preventing unnecessary injury to a patient. 

Regarding claim 31, Viola discloses wherein the handle (12, 14) houses the motor (66; figs. 7-8).

Regarding claim 32, Viola discloses a motor (66); and the power source is internal (paragraph 50 – internal power supply), but fails to disclose the motor is specifically a DC motor and that the internal power source is specifically a replaceable and rechargeable battery.
However, Napier discloses the motor (32) comprises a DC motor (paragraph 35); and the power source (34) comprises at least one replaceable and rechargeable (paragraphs 37, 101) battery cell.
Given the teachings of Napier, it would have been obvious to have the motor and internal power source of Viola be a DC motor and rechargeable/replaceable battery pack as taught in Napier.  A well-known type of internal power supply are rechargeable/replaceable batteries which are known to provide versatility in terms of being able to allow a device to operate in locations that external power might be too remote or otherwise unavailable while allowing the ability to replace the power supply to continue working over longer durations of time.  DC motors are a common type of motor used with batteries, as batteries typically produce DC current.  DC motors are suited for many tools given their relative lightweight and ability to produce a variable amount of speed and torque settings.

Regarding claim 34, Viola as modified by Napier and Swayze discloses wherein the handle (Viola – 12, 14; Swayze - 6) comprises a user-control (Viola – 26; Swayze - 20) that when activated by a user of surgical instrument causes the motor control circuit to electrically connect the power source to the motor (Swayze – paragraph 55).
Given the teachings of Swayze, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the variable sensor and trigger handle of Swayze into the trigger of Viola.  Doing so would provide the user greater amounts of control over the speed of firing to better suit different surgical procedures and thicknesses of tissue.

Claims 25 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of Napier (PG Pub 2002/0134811 A1) in view of Swayze (PG Pub 2007/0175956 A1) in view of Burdorff et al. (PG Pub 2004/0054299 A1) hereinafter referred to as Burdorff.
Regarding claim 25, Viola as modified by Napier above discloses a power regulator (Napier - 38) that regulates voltage but fails to disclose wherein the power regulator comprises a DC-to-DC converter.
However, Burdorff teaches a power regulator that regulates voltage wherein the power regulator comprises a DC-to-DC converter (paragraph 91).
Given the teachings of Burdorff, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a DC-to-DC converter of Burdorff into the power regulator of Viola as modified by Napier.  Viola as modified by Napier is already concerned with voltage regulation and supplying different and reduced voltages to different components.  Burdorff teaches that supplying a reduced voltage to 

Regarding claim 33, Viola as modified by Napier and Swayze above discloses a power regulator (Napier - 38) that regulates voltage but fails to disclose wherein the power regulator comprises a DC-to-DC converter.
However, Burdorff teaches a power regulator that regulates voltage wherein the power regulator comprises a DC-to-DC converter (paragraph 91).
Given the teachings of Burdorff, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a DC-to-DC converter of Burdorff into the power regulator of Viola as modified by Napier and Swayze.  Viola as modified by Napier and Swayze is already concerned with voltage regulation and supplying different and reduced voltages to different components.  Burdorff teaches that supplying a reduced voltage to a controller is often done as it typically does not require a large amount of power and can thus save on energy usage and prevent the components from being overloaded.

Response to Arguments
Applicant's arguments filed 5 January 2021 have been fully considered but they are not persuasive. 
Applicant’s amendments are deemed to introduce issues of new matter based on their claiming the tissue knife bar has a proximal to distal motion.  Based on the original disclosure, this is actually deemed to be a rotational motion which translates into the 
Regarding the Napier reference, this is deemed to be analogous art insofar as it is concerned with the problem of electrical motor control.  The base reference of Viola discloses a motor controller for an electric motor.  It does not go into the protocols used to control that electric motor but does note that the controller is used to control the speed of the knife throughout the firing.  Napier shows how PWM protocols and power regulators can be used in an electric motor control to discretely control the speed of an electric motor and regulate power among different components as was known in the field of electric motor control at the time of the invention.  The knife and firing motion of Napier are not being relied upon and are instead disclosed by Viola.  As such the particulars of type of stroke generated by Napier are not germane to its incorporation into Viola as the firing stroke of Napier is not being relied upon.  Napier speaks to the general state of electric motor control at the time of the invention which comprised numerous fields of endeavor PWM and power regulators where used across various types of inventions that made use of portable electric motors.
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Viola is concerned with controlling the speed and power of a motor.  Napier teaches known circuit structures and protocols for helping to regulate and control the operation of a motor.  As such the teachings of Napier, as they relate to motor control, are deemed to be analogous art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731